DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-12 are currently pending and have been considered below.
Claim Objections
The claims are objected to because the line spacing is inconsistent and confusing. For example, in claim 1, there should not be a line space between “in a radial” and “direction during milking.” Also in claim 1, there should not be an extra line space between “from” and “the shank.” In claim 3, there should not be an extra line space between “defined” and “between the shank and the skirt during milking.” Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 9-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 6,755,153 to Chowdhury (“Chowdhury”).
Regarding claim 1, Chowdhury discloses a teat cup liner (16) comprising a shank (38) extending in a longitudinal direction of the teat cup liner; a one-part head (36) joined to the shank and having: a lip (44) defining a teat opening (FIGS. 1, 9, 10); and a lateral surface (LS in Annotated FIG. 10 below) extending in the longitudinal direction of the teat cup liner, and having: an expansion region (ER in Annotated FIG. 10) joined to the lip and disposed to expand in a radial direction during milking (FIGS. 1, 9, 10; Col. 1, lines 34-38; Col. 2, lines 30 to Col. 3, line 4); and a skirt (Skirt in Annotated FIG. 10) joined to the expansion region and spaced radially outwardly from the shank.

    PNG
    media_image1.png
    317
    410
    media_image1.png
    Greyscale


Regarding claim 2, Chowdhury discloses wherein the expansion region is disposed to expand in a longitudinal direction during milking (FIGS. 9, 10; Col. 1, lines 34-38; Col. 2, lines 30 to Col. 3, line 4).
Regarding claim 3, Chowdhury discloses wherein the expansion region expands in a radial direction relative to a teat cup recess defined between the shank and the skirt during milking (FIGS. 9, 10; Col. 1, lines 34-38; Col. 2, lines 30 to Col. 3, line 4).
Regarding claim 4, Chowdhury discloses wherein the expansion region is spaced apart from a teat cup recess defined between the shank and the skirt (FIGS. 1, 9, 10).
Regarding claim 5, Chowdhury discloses wherein the expansion region is undulatory in cross-section (FIG. 9).
Regarding claim 6, Chowdhury discloses wherein the expansion region expands radially outwardly from the shank and the skirt (FIGS. 1, 9, 10; Col. 1, lines 34-38; Col. 2, lines 30 to Col. 3, line 4).
Regarding claim 7, Chowdhury discloses wherein the expansion region comprises a plurality of spaced apart and inwardly directed first indentations (86 or 88, FIG. 9). 
Regarding claim 9, Chowdhury discloses wherein the first indentations are arranged equidistantly with respect to one another in the circumferential direction (FIG. 9).
Regarding claim 10, Chowdhury discloses wherein the expansion region further comprises a plurality of outwardly directed and circumferentially spaced apart second indentations (86 or 88), wherein the second indentations are directed outwardly from an expansion region inside circumference (FIG. 9).
Regarding claim 11, Chowdhury discloses wherein the second indentations are arranged equidistantly with respect to one another in the circumferential direction (FIG. 9).
Regarding claim 12, Chowdhury discloses wherein the shank is formed integrally with a short milk tube (12) on a shank end located opposite to the one-part head (FIG. 1).
Claims 1-4, 6-7 and 9-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication No. 2006/0016399 to Torgerson (“Torgerson”).
Regarding claim 1, Torgerson discloses a teat cup liner (38; FIGS. 1, 4, 14, 18)) comprising: a shank (66) extending in a longitudinal direction of the teat cup liner; a one-part head (60) joined to the shank and having: a lip (56) defining a teat opening; and a lateral surface (LS in Annotated FIG. 4 below) extending in the longitudinal direction of the teat cup liner, and having an expansion region (ER in Annotated FIG. 4; ¶¶ [0041], [0052], [0055], [0056]) joined to the lip and disposed to expand in a radial direction during milking; and a skirt (Skirt in Annotated FIG. 4) joined to the expansion region and spaced radially outwardly from the shank.

    PNG
    media_image2.png
    413
    375
    media_image2.png
    Greyscale

Regarding claim 2, Torgerson discloses wherein the expansion region is disposed to expand in a longitudinal direction during milking (FIG. 4; ¶¶ [0041], [0052], [0055], [0056]). 
Regarding claim 3, Torgerson discloses wherein the expansion region expands in a radial direction relative to a teat cup recess defined between the shank and the skirt during milking (FIG. 4; ¶¶ [0041], [0052], [0055], [0056]).
Regarding claim 4, Torgerson discloses wherein the expansion region is spaced apart from a teat cup recess defined between the shank and the skirt (FIG. 4).
Regarding claim 6, Torgerson discloses wherein the expansion region expands radially outwardly from the shank and the skirt (FIG. 4; ¶¶ [0041], [0052], [0055], [0056]).
Regarding claim 7, Torgerson discloses wherein the expansion region comprises a plurality of spaced apart and inwardly directed first indentations (68, FIGS. 4, 14, 18)
Regarding claim 9, Torgerson discloses wherein the first indentations are arranged equidistantly with respect to one another in the circumferential direction. FIGS. 4, 14, 18)
Regarding claim 10, Torgerson discloses wherein the expansion region further comprises: a plurality of outwardly directed and circumferentially spaced apart second indentations (68), wherein the second indentations are directed outwardly from an expansion region inside circumference (FIGS. 4, 14, 18).
Regarding claim 11, Torgerson discloses wherein the second indentations are arranged equidistantly with respect to one another in the circumferential direction (FIGS. 4, 14, 18).
Regarding claim 12, Torgerson discloses wherein the shank is formed integrally with a short milk tube (42) on a shank end located opposite to the one-part head (FIGS. 1, 5; ¶ [0036]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Chowdhury as applied to claim 7 above.
Regarding claim 8, Chowdhury teaches each and every element of claim 7 as discussed above, but it does not explicitly teach wherein each first indentation has a first depth and the lip has a lip depth, and a ratio of the first depth to the lip depth is less than or equal to one.
It is well settled, however, that where the only difference between the prior art and the claimed device is a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. MPEP 2144.04. In this case, applicant has not shown patentable significance of making the ratio of the first depth to the lip depth less than or equal to one. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the liner of Chowdhury such that the ratio of the first depth to the lip depth is less than or equal to one, in order to better control deflection and reinforcement of the liner.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Torgerson as applied to claim 1 above, in view of U.S. Patent No. 4,332,215 to Larson (“Larson”).
Regarding claim 5, Torgerson teaches each and every element of claim 1 as discussed above, but it does not explicitly teach wherein the expansion region is undulatory in cross-section.
Larson teaches a teat cup liner, including an expansion region (46, 48), wherein the expansion region is undulatory in cross-section (FIGS. 1-5; claim 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the liner of Torgerson such that the expansion region is undulatory in cross-section, as taught by Larson, in order to optimize its flexibility. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Torgerson as applied to claim 7 above.
Torgerson teaches each and every element of claim 7 as discussed above, but it does not explicitly teach wherein each first indentation has a first depth and the lip has a lip depth, and a ratio of the first depth to the lip depth is less than or equal to one.
It is well settled, however, that where the only difference between the prior art and the claimed device is a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. MPEP 2144.04. In this case, applicant has not shown patentable significance of making the ratio of the first depth to the lip depth less than or equal to one. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the liner of Torgerson such that the ratio of the first depth to the lip depth is less than or equal to one, in order to better control deflection and reinforcement of the liner.
Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references have many of the elements in applicant’s disclosure and claim 1.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISA CONLON whose telephone number is (571)272-4387. The examiner can normally be reached Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER POON can be reached on (571)272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARISA V CONLON/            Examiner, Art Unit 3643                                                                                                                                                                                            
/PETER M POON/            Supervisory Patent Examiner, Art Unit 3643